Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (8,621,896)
Regarding claim 14, Kim et al. shows an electric motor comprising:
a rotor (Fig. 3) to rotate about an axis of rotation defining an axial direction, the rotor comprising:
a backiron (300) and a plurality of magnets (13c) secured to an inner surface of the backiron; and
a receiving region (around 15b) to at least partially receive a shaft end of a shaft (4, through 164, 131) of the electric motor;
a stator (14) disposed inside the rotor and centered about the axis of rotation, the stator comprising a plurality of teeth (Fig. 5) each extending radially relative to the 
a plurality of conductive windings (142) each disposed around a corresponding tooth of the stator;
the shaft (4) having the shaft end received by the receiving region, the shaft being non-freely-rotating about the axis of rotation relative to the rotor when the shaft end is at least partially received by the receiving region; and
a fastener (15b) securing the shaft to the rotor by resisting the rotor and the shaft moving away from one another along the axial direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Umezu (7,342,333).

Umezu shows wherein: the shaft (10) comprises a first segment along a length of the shaft proximal the shaft end and a second segment along the length of the shaft distal from the shaft end; the first segment is tapered (10a) to thin along the length towards the shaft end; and the receiving region (of 27) is tapered to have a shape complementary to the first segment, the receiving region to abut at least a portion of the first segment when the shaft end is received by the receiving region for the purpose of directly mounting the shaft to the rotor.
	Since Kim et al. and Umezu are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form tapered segment as taught by Umezu for the purpose discussed above.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Horng et al. (7,391,140).
Regarding claim 16, Kim et al. shows all of the limitations of the claimed invention except for wherein: the shaft has a cross-section at the shaft end, the cross-section having an outer perimeter

Horng et al. shows wherein: the shaft has a cross-section at the shaft end, the cross-section having an outer perimeter shape comprising an about straight line (415, Fig. 2) and an about circular arc (portion opposite of 415), the cross-section defined along a plane normal to the axial direction; and the receiving region (432) is shaped to have a shape complementary to the outer perimeter shape of the cross-section of the shaft for the purpose of preventing the rotation between the two components.
	Since Kim et al. and Horng et al are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the shaft end with an about straight line and an about circular arc as taught by Horng et al. for the purpose discussed above.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ahn et al. (RE42583).
Regarding claim 17, Kim et al. shows all of the limitations of the claimed invention except for wherein the receiving region is disposed on the inner surface of the backiron.  Kim et al. uses two separate components (300 and 13).
Ahn et al. shows wherein the receiving region is disposed on the inner surface of the backiron (210) for the purpose of reducing parts.
	Since Kim et al. and Ahn et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
.
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious an electric motor comprising: a backiron and a plurality of magnets secured to an inner surface of the backiron, at least one of the magnets comprising: a first member defining a trench extending along a longitudinal direction, the trench having a top being open and a bottom opposite the top, the bottom being
proximal to the inner surface and the top being distal from the inner surface, the first member comprising a first material being magnetizable as a permanent magnet, the first member having a first axial dimension measured along the axial direction; a plurality of secondary members secured to the first member, the secondary members received in the trench, the secondary members disposed side-by-side along the longitudinal direction, the secondary members each comprising a corresponding secondary material being magnetizable as a corresponding
permanent magnet; a stator disposed inside the rotor and centered about the axis of rotation, the stator comprising a plurality of teeth each extending radially relative to the axis of rotation
towards the inner surface of the backiron and terminating in a corresponding tooth end disposed proximal to the inner surface, each tooth end having a second axial dimension measured along the axial direction, the first axial dimension being larger than the second axial dimension as recited in claim 1; the electric motor, wherein: the fastener comprises a bolt comprising a threaded portion having a first diameter connected to a bolt end having a second diameter; the backiron comprises an opening having an opening diameter larger than the first diameter and smaller than the second diameter; the shaft comprises a depression in the shaft end, the depression extending into the shaft along the axial direction; and the bolt securing the backiron to the shaft by the threaded portion passing through the opening and being at least partially received into the depression as recited in claim 18; wherein at least one of the magnets comprises: a first member defining a trench extending along a longitudinal direction, the trench
having a top being open and a bottom opposite the top, the bottom being proximal to the inner surface and the top being distal from the inner surface, the first member comprising a first material being magnetizable as a permanent magnet; and a plurality of secondary members secured to the first member, the secondary members received in the trench, the secondary members disposed side-by-side along the longitudinal direction, the secondary members each comprising a corresponding secondary material being magnetizable as a corresponding permanent magnet as recited in claim 19.  Claims 2-13 and 20 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



8/25/2021
/DANG D LE/Primary Examiner, Art Unit 2834